Per Curiam
R.P. Lumber Company, Inc. appeals from the order of the Labor and Industrial Relations Commission finding Robert Badock entitled to permanent total disability benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts *99and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the decision pursuant to Rule 84.16(b).